DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 11-2-21 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura-2019/0314953.
Nakamura discloses 1. (Original) A method of manufacturing or maintaining a semiconductor dicing or grinding blade (Abstract), the method comprising: moving a blade 10 into contact with a grinding surface R of a dressing board B [0029], the blade 10 comprising: an axis of rotation at 11; an annular cutting surface configured to rotate about the axis of rotation (Fig 2); and a blade body extending between the axis of rotation and the annular cutting surface (Fig 2); and rotating the annular cutting surface about the axis of rotation while the blade is in contact with the grinding surface of the dressing board [0029], wherein rotation of the annular cutting surface causes the grinding surface R of the dressing board to shape the annular cutting surface to a desired shape [0029-0032]; wherein at least a portion of a cross-section of the desired shape, as taken on a cutting plane parallel to the axis of rotation of the blade, is not parallel to the axis of rotation of the blade [0032]-Fig 4B.  
2. (Original) The method of claim 1, wherein the cross-section of the desired shape [0032]-Fig 4B V-shaped, as taken on the cutting plane parallel to the axis of rotation of the blade, comprises a first portion (left side of V Fig 4B) and a second portion (right side of V Fig 4B), wherein: a tangent line (same line along left edge of V) to the first portion forms a first angle with respect to the axis of rotation of the blade; a tangent line (same lone along right edge of V) to the second portion forms a second angle with respect to the axis of rotation of the blade; and the first angle is not equal to the second angle (see Fig 4B).  
3. (Original) The method of claim 2, wherein neither the first angle nor the second angle is parallel to the axis of rotation of the blade (Fig 4B shows V-shaped, wherein the tangents (same line) are not parallel to rotation axis).  
4. (Original) The method of claim 1, wherein the cross-section of the desired shape (V-shaped Fig 4B), as taken on the cutting plane parallel to the axis of rotation of the blade, comprises a first portion (left edge of V) and a second portion (right edge of V), wherein: a tangent line or line parallel to two points along the first portion forms a first angle with respect to the axis of rotation of the blade (angle is the angle of left edge-Fig 4B); a tangent line or line parallel to two points along the second portion forms a second angle with respect to the axis of rotation of the blade (angle is the angle of right edge-Fig 4B); and the first angle is not equal to the second angle (the angles intersect at the bottom point of V).  
7. (Original) The method of claim 1, wherein moving the blade into contact with the grinding surface of the dressing board comprises moving the blade in a direction that is both perpendicular to the axis of rotation of the blade and parallel to a gravitational pull of the Earth.  ([0029] discloses the blade is moved downward (parallel to gravitational pull) and the table is moved along X-Y such that blade is moved relative to board B perpendicular (along Y) to axis of rotation.)
8. (Original) The method of claim 1, wherein moving the blade into contact with the grinding surface of the dressing board comprises moving the blade in a direction perpendicular to the axis of rotation of the blade.  ([0029] discloses the blade is moved downward (parallel to gravitational pull) and the table is moved along X-Y such that blade is moved relative to board B perpendicular (along Y) to axis of rotation.)
9. (Original) The method of claim 1, wherein during rotation of the annular cutting surface while in contact with the grinding surface, the entire annular cutting surface is shaped by the grinding surface without reorientation of the axis of rotation of the blade with respect to the dressing board. ([0029] [0032] disclose the blade is lowered onto dressing board B and gradually dressed to desired shape.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura’953 in view of Komatsu-10,898,983.
	Nakamura discloses the claimed invention, as detailed above, and shows dressing a blade to a flat shape Fig 3C or a V-shape Fig 4B and also at [0036] Nakamura discloses that the blade shapes are not limited to flat or V-shaped but the shape can be changed to desired shaped.  Nakamura does not specifically disclose the blade can be dressed to achieve a curved portion as in claims 5 and 6, specifically, claim 5. (Original) The method of claim 1, wherein the cross-section of the desired shape, as taken on the cutting plane parallel to the axis of rotation of the blade, comprises a straight portion extending along at least 10% of the desired shape and a curved portion extending along at least 10% of the desired shape.  However, Komatsu teaches dressing a cutting blade 6 with a dressing board 11, wherein the blade is dressed to a shape with a straight portion extending at least 10% of blade (Fig 6, middle bottom of blade) and a curved portion extending along 10% of blade (right and left curved edges of blade). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to for the dressing portions R of Nakamura so as to dress a cutting blade to have curved portions and straight portions (at least 10% both), as taught by Komatsu and suggested by Nakamura in [0036] in order to achieve precise shape of cutting blade for efficient dicing of semiconductors without damage during dicing. Regarding claim 6, to shape a blade to be curved along a majority of the desired shape would have been a slight variation therefrom, as taught by Komatsu and Nakamura [0036] and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention, and any desire shape of the blade would be within the level of ordinary skill in the art.

PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of dressing cutting blades.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
December 4, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723